JOURNAL ENTRY AND OPINION
Sua sponte, we dismiss this petition for a Writ of Mandamus. Raymond Rodgers, relator, avers that respondent Timothy J. Riley, his appointed lawyer, has not provided documents he requested from the case of Statev. Rodgers, Cuyahoga County Court of Common Pleas Case No. CR-351445: specifically, all statements made on the record; all plea agreements; a legible copy of the indictment; all pretrial proceedings; medical records obtained from the discovery process; a copy of all motions filed; and a copy of all waivers for speedy trial with transcripts of said waivers made in open court. Rodgers seeks an order to compel Riley, an attorney engaging in the private practice of law, to provide him copies of these records.
Mandams will not lie to enforce a private right against a private person as Rodgers is attempting here.1 We also find that Rodgers has failed to comply with R.C. 2969.25 which requires that he attach an affidavit to his petition that describes each civil action or appeal of a civil action filed by him in the previous five years. Such failure constitutes sufficient grounds for dismissal of his petition.
Furthermore, he has failed to comply with Loc.App.R. 45(B)(1)(a) which requires that original actions be supported by an affidavit specifying the details of the claim.2
Accordingly, we dismiss this action. Rodgers to pay costs.
Petition Dismissed.
ANN DYKE, J., and FRANK D. CELEBREZZE, JR. CONCUR.
1 State ex rel. Longacre v. Penton Publishing Co. (1997),77 Ohio St.3d 266, 673 N.E.2d 1297; State ex rel. Russell v. Duncan
(1992), 64 Ohio St.3d 538, 597 N.E.2d 142.
2 State ex rel. Zanders v. Ohio Parole Board (1998), 82 Ohio St.3d 421,696 N.E.2d 594; State ex rel. Alford v. Winters (1997), 80 Ohio St.3d 285,685 N.E.2d 1242.